 


109 HR 4184 IH: You Were There, You Get Care Act of 2005
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4184 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide that veterans of service in the 1991 Persian Gulf War and subsequent conflicts shall be considered to be radiation-exposed veterans for purposes of the service-connection of certain diseases and disabilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the You Were There, You Get Care Act of 2005.  
2.Radiation exposure presumptions for veterans who served in the 1991 Persian Gulf War and subsequent conflicts 
(a)PresumptionsSection 1112(c) of title 38, United States Code, is amended— 
(1)by adding at the end of paragraph (2) the following new paragraph: 
 
(V)Any other disease that is covered under section 3.309 or 3.311 of title 38 of the Code of Federal Regulations and any other disease found by the Secretary to result from exposure to depleted uranium or the by-products of the burn-off that occurs when a depleted uranium munition penetrates a target.; and 
(2)by adding at the end of paragraph (3)(B) the following new clause: 
 
(v)Service during the Persian Gulf War or any subsequent conflict in which depleted uranium munitions are used, if that service is in the theater of operations of that war or conflict or involved the clean-up or servicing of vehicles or equipment that had been in such a theater of operations.. 
(b)Independent civilian medical studyThe Secretary of Veterans Affairs shall provide for the conduct by civilian medical entities independent of the Department of Defense and the Department of Veterans Affairs of in-depth medical study to determine other diseases (in addition to those covered by section 1112(c) of title 38, United States Code, as amended by subsection (a)(1)) that may result from exposure to depleted uranium. Upon receipt of the report providing the results of that independent study, the Secretary shall transmit a copy of the report to the Committees on Veterans’ Affairs of the Senate and House of Representatives. 
 
